     Case 3:20-cv-01954-X-BK Document 5 Filed 11/05/20       Page 1 of 2 PageID 25



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

LAWRENCE L. ADAMS,                         §
              Plaintiff,                   §
                                           §
v.                                         § Civil Action No. 3:20-CV-1954-X-BK
                                           §
DALLAS POLICE DEPARTMENT,                  §
              Defendant.                   §


             ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
                          RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case [Doc. No. 4]. No objections were filed. The Court

reviewed the proposed findings, conclusions and recommendation for plain error.

Finding none, the Court ACCEPTS the Findings, Conclusions, and Recommendation

of the United States Magistrate Judge.

        IT IS THEREFORE ORDERED that that this action is summarily

DISMISSED WITH PREJUDICE as frivolous and for failure to state a claim. See

28 U.S.C. § 1915(e)(2)(B).

        The Court prospectively CERTIFIES that any appeal of this action would not

be taken in good faith. See 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3). In support

of this certification, the Court adopts and incorporates by reference the Magistrate

Judge’s Findings, Conclusions, and Recommendation. See Baugh v. Taylor, 117 F.3d

197, 202 and n.21 (5th Cir. 1997). Based on the Findings and Recommendation, the

Court finds that any appeal of this action would present no legal point of arguable
  Case 3:20-cv-01954-X-BK Document 5 Filed 11/05/20                Page 2 of 2 PageID 26



merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983) (per curiam). 1      In the event of an appeal, Plaintiff may challenge this

certification by filing a separate motion to proceed in forma pauperis on appeal with

the Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit. See Baugh, 117

F.3d at 202; FED. R. APP. P. 24(a)(5).

       IT IS SO ORDERED this 5th day of November 2020.




                                                    ________________________________
                                                    BRANTLEY STARR
                                                    UNITED STATES DISTRICT JUDGE




       1
         Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order. A timely
notice of appeal must be filed even if the court certifies an appeal as not taken in good faith.
